           Case 19-05037-5-JNC                              Doc 49 Filed 03/16/20 Entered 03/16/20 12:45:09                                                       Page 1 of 7

 Fill in this information to identify your case:

 Debtor 1                   Tyrell Montrell Dukes
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF NORTH CAROLINA

 Case number           19-05037-5
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $              10,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              26,435.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              36,435.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              52,064.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                1,100.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $                9,607.00


                                                                                                                                     Your total liabilities $                 62,771.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                5,607.33

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                5,578.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
         Case 19-05037-5-JNC                           Doc 49 Filed 03/16/20 Entered 03/16/20 12:45:09                              Page 2 of 7
 Debtor 1      Tyrell Montrell Dukes                                                      Case number (if known) 19-05037-5

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $            7,582.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 19-05037-5-JNC                         Doc 49 Filed 03/16/20 Entered 03/16/20 12:45:09                                             Page 3 of 7

 Fill in this information to identify your case:

 Debtor 1                   Tyrell Montrell Dukes
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number           19-05037-5
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Acclaim Federal Credit
 2.1                                                                                                            $10,863.00                 $9,300.00           $1,563.00
         Union                                    Describe the property that secures the claim:
         Creditor's Name                          2009 Infinity Coop 90,000 miles

                                                  As of the date you file, the claim is: Check all that
         po box 29527                             apply.
         Greensboro, NC 27429                         Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Purchase Money Security
       community debt

 Date debt was incurred                                    Last 4 digits of account number        5673




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-05037-5-JNC                            Doc 49 Filed 03/16/20 Entered 03/16/20 12:45:09                                       Page 4 of 7

 Debtor 1 Tyrell Montrell Dukes                                                                               Case number (if known)   19-05037-5
               First Name                  Middle Name                      Last Name


 2.2     Farmers Furniture                          Describe the property that secures the claim:                      $4,248.00          $3,500.00       $4,248.00
         Creditor's Name                            3 bedrooms with 3 beds, 2 dressers,
                                                    2 nightstands, 2 lamps, 2 tvs.
                                                    living room with 1 couch/loveseat, 2
                                                    lamps, 1 tv.
                                                    den with 1 couch/loveseat, 1 chair, 2
                                                    tables, 2 lamps, 1 tv.
                                                    dining room with 1 table, 2 chairs.
                                                    kitchen with refri
                                                    As of the date you file, the claim is: Check all that
         101 Main Street                            apply.
         Ahoskie, NC 27910                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security
       community debt

 Date debt was incurred                                      Last 4 digits of account number         2197

 2.3     Graceland                                  Describe the property that secures the claim:                      $3,600.00              $0.00       $3,600.00
         Creditor's Name                            423 Cumbo Rd Rich Square, NC
                                                    27869 Northampton County
                                                    storage building
                                                    As of the date you file, the claim is: Check all that
         6807 US-62                                 apply.
         Bardwell, KY 42023                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   rent to own
       community debt

 Date debt was incurred                                      Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-05037-5-JNC                            Doc 49 Filed 03/16/20 Entered 03/16/20 12:45:09                                       Page 5 of 7

 Debtor 1 Tyrell Montrell Dukes                                                                               Case number (if known)   19-05037-5
               First Name                  Middle Name                      Last Name


 2.4     Kay Jewelers                               Describe the property that secures the claim:                      $1,316.00              $0.00       $1,316.00
         Creditor's Name                            bracelet - gifted

                                                    As of the date you file, the claim is: Check all that
         post office box 740425                     apply.
         Cincinnati, OH 45274                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security
       community debt

 Date debt was incurred                                      Last 4 digits of account number         7062

         Mideast Acceptance
 2.5                                                                                                                   $7,919.00          $3,500.00       $4,419.00
         Corp                                       Describe the property that secures the claim:
         Creditor's Name                            3 bedrooms with 3 beds, 2 dressers,
                                                    2 nightstands, 2 lamps, 2 tvs.
                                                    living room with 1 couch/loveseat, 2
                                                    lamps, 1 tv.
                                                    den with 1 couch/loveseat, 1 chair, 2
                                                    tables, 2 lamps, 1 tv.
                                                    dining room with 1 table, 2 chairs.
                                                    kitchen with refri
                                                    As of the date you file, the claim is: Check all that
         PO Box 30925                               apply.
         Greenville, NC 27833                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Non-Purchase Money Security
       community debt

 Date debt was incurred                                      Last 4 digits of account number         1525




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-05037-5-JNC                            Doc 49 Filed 03/16/20 Entered 03/16/20 12:45:09                                       Page 6 of 7

 Debtor 1 Tyrell Montrell Dukes                                                                               Case number (if known)   19-05037-5
               First Name                  Middle Name                      Last Name


         Mideast Acceptance
 2.6                                                                                                                   $9,000.00            $500.00       $8,500.00
         Corp                                       Describe the property that secures the claim:
         Creditor's Name                            1998 Honda Accord
                                                    no longer in debtors possession
                                                    As of the date you file, the claim is: Check all that
         PO Box 30925                               apply.
         Greenville, NC 27833                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Non-Purchase Money Security
       community debt

 Date debt was incurred                                      Last 4 digits of account number


         Navy Federal Credit
 2.7                                                Describe the property that secures the claim:                    $10,761.00          $12,000.00             $0.00
         Union
         Creditor's Name                            2007 Chevrolet Tahoe 200,000 plus
                                                    miles
                                                    rough condition, engine misses
                                                    As of the date you file, the claim is: Check all that
         po box 7860                                apply.
         Madison, WI 53707-7860                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security
       community debt

 Date debt was incurred                                      Last 4 digits of account number         8691




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-05037-5-JNC                            Doc 49 Filed 03/16/20 Entered 03/16/20 12:45:09                                       Page 7 of 7

 Debtor 1 Tyrell Montrell Dukes                                                                               Case number (if known)   19-05037-5
               First Name                  Middle Name                      Last Name


 2.8     Royalty Finance                            Describe the property that secures the claim:                        $300.00          $3,500.00          $300.00
         Creditor's Name                            3 bedrooms with 3 beds, 2 dressers,
                                                    2 nightstands, 2 lamps, 2 tvs.
                                                    living room with 1 couch/loveseat, 2
                                                    lamps, 1 tv.
                                                    den with 1 couch/loveseat, 1 chair, 2
                                                    tables, 2 lamps, 1 tv.
                                                    dining room with 1 table, 2 chairs.
                                                    kitchen with refri
                                                    As of the date you file, the claim is: Check all that
         1300 N. Braod St                           apply.
         Edenton, NC 27932                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Non-Purchase Money Security
       community debt

 Date debt was incurred                                      Last 4 digits of account number         0006

 2.9     Time Finance                               Describe the property that secures the claim:                      $4,057.00          $3,500.00       $4,057.00
         Creditor's Name                            3 bedrooms with 3 beds, 2 dressers,
                                                    2 nightstands, 2 lamps, 2 tvs.
                                                    living room with 1 couch/loveseat, 2
                                                    lamps, 1 tv.
                                                    den with 1 couch/loveseat, 1 chair, 2
                                                    tables, 2 lamps, 1 tv.
                                                    dining room with 1 table, 2 chairs.
                                                    kitchen with refri
                                                    As of the date you file, the claim is: Check all that
         PO Box 8223                                apply.
         Rocky Mount, NC 27804                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Non-Purchase Money Security
       community debt

 Date debt was incurred                                      Last 4 digits of account number         1845


   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $52,064.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $52,064.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
